Citation Nr: 0008370	
Decision Date: 03/29/00    Archive Date: 04/04/00

DOCKET NO.  97-27 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation based on the need 
for aid and attendance.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

G. Strommen, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1941 to August 
1943.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in July 1997, in which the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) denied the veteran's claim of 
entitlement to special monthly compensation based on the need 
for aid and attendance.  The veteran subsequently perfected 
an appeal of that decision.  A hearing on this claim was held 
in Waco, Texas, on October 28, 1999, before Jeff Martin, who 
is a member of the Board and was designated by the chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 1991).


FINDINGS OF FACT

1. The appellant's service-connected disabilities are 
residuals of a gun shot wound of the right knee resulting in 
amputation, rated as 50 percent disabling; chronic back 
strain secondary to his service-connected right leg 
disability, rated as 10 percent disabling, and rhinitis and a 
tonsillectomy rated as noncompensable.

2. There is no evidence of record indicating that the 
appellant is blind, or nearly blind, and is institutionalized 
in a nursing home on account of physical or mental 
incapacity.

3. The appellant has difficulty dressing and undressing 
himself, keeping himself ordinarily clean and presentable, 
feeding and clothing himself, and also requires a wheelchair 
to ambulate secondary to his service and non-service-
connected disabilities, but is not bedridden.

4. The appellant's service-connected disabilities, when 
considered in conjunction with each other, result in his 
inability to care for his daily personal needs without 
regular personal assistance from others, and they result in 
an inability to protect himself from the hazards and dangers 
of his daily environment.


CONCLUSION OF LAW

The criteria for special monthly compensation by reason of 
the appellant needing regular aid and attendance of another 
human being due to service-connected disabilities have been 
met.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. §§ 3.350, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the appellant's claim is 
"well grounded" within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991); that is, he has presented a claim that is 
plausible.  Further, he has not alleged nor does the evidence 
show that any records of probative value, which could be 
associated with the claims folder and that have not already 
been sought, are available.  The VA treatment and 
hospitalization reports and the private medical records of 
record sufficiently document the nature and severity of his 
disabilities, and the impact his disabilities have on his 
personal functioning.  Therefore, no further development is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107(a). The Board finds that the duty to assist 
the appellant has been satisfied.

1.  Entitlement to special monthly compensation due to the 
need for regular aid and attendance.

If a veteran, as the result of a service-connected 
disability, has suffered the anatomical loss or loss of use 
of both feet, or of one hand and one foot, or is blind in 
both eyes, with 5/200 visual acuity or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance, special monthly compensation is 
payable.  38 U.S.C.A. § 1114(l) (West 1991); 38 C.F.R. 
§ 3.350(b) (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the person to dress 
or undress him or herself or to keep him or herself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid; inability of the person to feed him or herself through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the person from 
hazards or dangers incident to his daily environment.  
"Bedridden" will be a proper basis for the determination 
and is defined as that condition which, through its essential 
character, actually requires that the person remain in bed.  
It is not required that all of the disabling conditions 
enumerated above be found to exist before a favorable rating 
may be made.  The particular personal functions which the 
person is unable to perform should be considered in 
connection with his or her condition as a whole.  It is only 
necessary that the evidence establish that the person is so 
helpless as to need regular aid and attendance, not that 
there be a constant need.  38 C.F.R. § 3.352(a) (1999).

In the present case, the veteran has had private and VA 
examinations for aid and attendance purposes in August 1996, 
October 1996, and January 1999.  The examiners noted that the 
veteran had difficulty dressing, bathing, performing the 
activities of daily living and that he required a wheelchair 
for ambulation because he could not walk without assistance 
due to the amputation of his right leg, although placement in 
a nursing home was not necessary.  The examiners concluded 
that the veteran required the assistance of another to 
function.  They also noted that he had poor balance, and 
could not walk without assistance due to his right leg 
amputation.  The examiners also noted that some of the 
veteran's difficulties were due to loss of functioning in his 
hands, a disability which is not service-connected; however, 
they did not indicate that this was the primary reason for 
his inability to take care of himself, and the veteran 
testified at an October 28, 1999, hearing before a member of 
the Board that his left leg was too weak to hold him up and 
that he was unable to get in and out of his wheelchair 
unaided and unable to bathe himself as a result.  
Additionally, he could not reach the stove top to fix himself 
food.  Moreover, the medical evidence and the veteran's 
testimony revealed that he could not bend over to tie his 
shoes, put his trousers on, or do other routine tasks of 
daily living because of his service-connected back and right 
leg disabilities.  Accordingly, although a portion of the 
veteran's inability to self-care is due to non-service-
connected disabilities, his service-connected disabilities on 
their own are sufficiently debilitating to inhibit his 
ability to perform personal functions, particularly in the 
areas of bathing, seeing to the wants of nature, and 
dressing.  Consequently, the Board finds that he is eligible 
for regular aid and attendance under 38 U.S.C.A. § 1114(l).  
Accordingly, his claim for special monthly compensation based 
on the need for aid and attendance is granted.


ORDER

Special monthly compensation based on the need for regular 
aid and attendance is granted.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

